Citation Nr: 1233726	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  99-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim for service connection for glaucoma.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and major depressive disorder.

4.  Entitlement to service connection for pseudoseizures, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to December 17, 2008, and as 20 percent disabling from December 17, 2008, to the present.

8.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to December 17, 2008, and as 20 percent disabling from December 17, 2008, to the present.

9.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.   

10.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.   

11.  Entitlement to a separate disability rating for residuals of a stroke, left upper and lower extremity sensory loss.

12.  Entitlement to an effective date prior to December 17, 2008, for the award of service connection for atherosclerotic cardiovascular disease, status post myocardial infarction with chronic congestive heart failure (cardiac disability).

13.  Entitlement to an effective date prior to December 17, 2008, for the assignment of a 20 percent disability rating for peripheral neuropathy of the right lower extremity.

14.  Entitlement to an effective date prior to December 17, 2008, for the assignment of a 20 percent disability rating for peripheral neuropathy of the left lower extremity.

15.  Entitlement to an effective date prior to December 17, 2008, for award of special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.

16.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

17.  Entitlement to specially adapted housing or a special home adaption grant.


REPRESENTATION

Appellant represented by:	Sandra A. Booth, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a VA psychologist


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1997, May 2010, and June 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Jackson Mississippi.  

The issue of service connection for a psychiatric disorder was initially before the Board in June 1999 and October 2002, at which time the claim was denied.  Thereafter, the Veteran appealed the Board's denial in each instance, and the June 1999 and October 2002 Board decisions were vacated by the United States Court of Appeals for Veterans Claims (Court) in November 2000 and July 2004, respectively.  VA General Counsel appealed the July 2004 Court decision to the United States Federal Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit affirmed the decision in a March 2008 order.  The Court's mandate was issued in June 2008 and the case was returned to the Board.

The matter of service connection for a psychiatric disorder was most recently before the Board in March 2010, at which time the case was remanded via the Appeals Management Center (AMC) to the Agency of Original Jurisdiction (AOJ) for development.  In an August 2011 Supplemental Statement of the Case (SSOC), the RO continued the denial of the claim.  The case has now been returned to the Board for further appellate review.  

The Veteran, his spouse, and his treating psychologist testified before a Veterans Law Judge regarding his psychiatric disorder during a video conference hearing held at the RO in March 1999.  The Veteran was informed in a February 2010 letter that the Veterans Law Judge who conducted his March 1999 hearing was no longer employed at the Board.  He was given an opportunity for another hearing.  However, the Veteran indicated in a February 2010 response that he did not want an additional hearing before a Veterans Law Judge.

As noted in the March 2010 Remand, the medical evidence of record includes multiple psychiatric diagnoses, to include PTSD, an anxiety disorder, and major depressive disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims with regards to the hypertension, glaucoma, pseudoseizures, erectile dysfunction, diabetes, peripheral neuropathy of the bilateral upper and lower extremities, residuals of a stroke, cardiac disability disorders, the claim for an earlier effective date for SMC benefits, and the claims for automobile and adaptive equipment and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran's PTSD diagnosis is based upon alleged in-service combat like stressors during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 29 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Merits of the Claim

The Veteran maintains that his currently diagnosed psychiatric disorder is related to his military service.  Specifically, he claims that he has PTSD due to his service with a Special Forces unit that conducted top secret missions in the Republic of Vietnam, Laos, Thailand, and Cambodia during the Vietnam Era.  According to the Veteran, his psychiatric symptomatology began during or soon after his return from Vietnam, and his symptoms continued following his separation from active duty.

Here, the medical evidence of record reveals a PTSD diagnosis as early as 1997.  

A VA psychiatric evaluation report dated in April 2010 reveals that the Veteran was diagnosed with PTSD related to his service in the Republic of Vietnam.  During the examination, the Veteran described his combat experiences during his reported service in Vietnam.  He reported having witnessed many "bad things," to include the death of fellow service members, enemies, and civilians, incidents when he killed an enemy solider and a civilian during which he felt fear, and witnessing a causality of a fellow soldier.  The Veteran reported feeling fear and anxiety following these incidents.  Following a clinical examination, the VA examiner diagnosed the Veteran with PTSD and a major depressive disorder.  With respect to his PTSD, the examiner reiterated the Veteran's report of having experienced numerous horrifying events that threatened his life and that resulted in the loss of lives of others.  The examiner determined that the Veteran's depressive symptoms and PTSD symptoms appeared to be inextricably intertwined.

In response to a request by the RO for clarification of his opinion, the April 2011 VA examiner reiterated in an April 2011 addendum that the Veteran reported numerous activities involving combat in Vietnam.  He concluded that if the Veteran's records did not substantiate that he served in this capacity, then Criteria A of the DSM-IV PTSD symptoms list are not met.  The examiner stated, that if the Veteran's combat participation is not conceded, then the Veteran could not receive a diagnosis of PTSD.  

As such, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.

Thus, the award of service connection in this case turns on whether the Veteran had service in the Republic of Vietnam, to include his alleged combat service.  

Specifically, the Veteran claims that he has PTSD due to his service with a Special Forces unit that conducted top secret missions in the Republic of Vietnam, Laos, Thailand, and Cambodia during the Vietnam Era.  The Veteran contends that he had combat service with this unit for approximately three to four months in 1969, and that the unit performed covert missions with the approval of the Central Intelligence Agency (CIA).  According to the Veteran many of these missions were classified and he was prohibited from revealing the details of his unit's activities.  However, he has provided a general description of his duties with the Special Forces unit, to include the training of Thailand Rangers in unconventional warfare, the recovery of information, and the termination of individuals or operations deemed harmful to American efforts.  

Additionally, the Veteran has identified three specific in-service events which he attributes to his PTSD.  First, he claims that he witnessed when a member of his Special Forces unit was shot in the face during an operation.  Secondly, the Veteran reportedly killed an enemy solider during a scouting mission with the Special Forces unit.  He described feeling a sense of fear during this incident that the enemy solider would make noise and alert his comrades of the unit's location.  Third, the Veteran claims to have killed an elderly civilian woman whom he came upon while returning from an assignment.  Again, the Veteran described feeling afraid during this incident that the woman would alert the enemy of his unit's location.  

In this case, the Veteran's available service personnel records do not show definitive evidence that he served in Vietnam, to include combat with the enemy.  His DD 214 lists his military occupational specialty as a parachute rigger, packer, and repairman.  This document reveals that he was awarded the National Defense Medal, but does not show that he received any awards or decorations that specifically indicate Vietnam or combat service.  

Service personnel records show that the Veteran's service included foreign service.  These records reveal that he served in Germany from September 1967 to May 1968.  Additional service personnel records indicate that he served in Okinawa, Japan beginning in March 1969, at which time he was assigned to the HHC, 1st Special Forces Group (SFG) (Airborne), 1st Special Forces (SF).  During his service with this unit, he was granted "secret" security clearance in April 1969.  

In an attempt to verify the location and nature of the Veteran's service, the RO contacted the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the Joint Services Records Research Center (JSRRC)).  In a February 1998 letter, the USASCRUR stated that the available evidence indicated that the Veteran served in Vietnam.  However, this evidence did not establish any combat service. 

In a September 1998 letter, the USASCRUR responded to an additional request by the RO for verification of the Veteran's service by providing an Operational Report-Lessons Learned (OR-LL) submitted by the 5th Special Forces Group, 1st SF, for the period of February to April of 1969.  In its response, USASCRUR reported that the 1st SF was the Veteran's unit of assignment in Vietnam.  It was also indicated that the OR-LL provided locations, missions, operations, significant activities, and combat actions, of the reporting units.  In order to provide further assistance regarding the Veteran's specific claims of combat and causality, the USASCRUR stated that the Veteran needed to provide more specific information regarding the claimed incidents, such as the specific location, dates, and units involved the incidents, and the full names and unit designations of any casualties.  

In an April 2002 letter, the USASCRUR provided clarification regarding its previous reports describing the Veteran's Vietnam service.  The USASCRUR stated that it had reviewed the March 3, 1969, to May 16, 1969, morning reports submitted by the HHC, 1st SFG, 1st SF, the Veteran's unit of assignment during this time period, and noted that the Veteran served in Okinawa while assigned to this unit.  There was no indication from their review of these records that the Veteran served in Vietnam.  However, the USASCRUR enclosed a U.S. Military Assistance Command, Vietnam (MACV) Certificate of Achievement, dated in August 1969 and signed by General Creighton W. Abrams in Saigon, that was awarded to the Veteran for providing support to the Republic of Vietnam during the period between December 1968 and July 1969.  The USASCRUR stated that the certificate indicated that the Veteran may have been physically located in Vietnam.  

The USASCRUR went on to explain that although the Veteran was not assigned to the 5th SFG, the OR-LL submitted by the 5th SFG, 1st SF, which was previously provided to the RO, listed the locations, missions, operations, and significant activities conducted by elements of the 1st SF in Vietnam.  

In an effort to gain assistance with his claim, the Veteran contacted the office of former Senator Trent Lott and described his alleged combat service in Vietnam.  In a September 2003 correspondence, a staffer from the office indicated that the Veteran's service in Vietnam/Cambodia had been verified.  She reported that she contacted the CIA on the Veteran's behalf.  According to the staffer, the CIA initially denied ever hearing of the Veteran, but later would only confirm that he was on the ground in Vietnam.  

The RO obtained the Veteran's official military personnel file (OPMF) in February 2005.  These records included a June 2000 decision from the Army Board for Correction of Military Records (ABCMR) in which it denied the Veteran's request to correct his DD Form 214 to reflect his reported combat service in Vietnam.  Based on the available evidence, to include the September 1998 letter from the USASCRUR, the ABCMR acknowledged that the Veteran served in Okinawa with the 1st SFG (Airborne), 1st SF from March 3, 1969, to May 17, 1969.  However, the ABCMR determined that there was no evidence of record that the Veteran served in Vietnam during this time period.  The ABCMR acknowledged the letter from the USASCRUC which indentified the 1st SF as the Veteran's assigned unit in Vietnam.  However, the ABCMR highlighted that the letter referenced the OR-LL report from the 5th SFG in Vietnam, and that the Veteran was never assigned to this unit.  Thus, the ABCMR determined that the USASCRUR letter was not substantiated by the record.  The ABCMR also determined that the MACV Certificate of Achievement submitted by the Veteran lacked credibility because it contained errors regarding his rank and covered a time period (from December 1968 to July 1969) that was incompatible with the Veteran's actual dates of service (in that he was stationed in the U.S. in December 1968 and separated from active duty in June 1969).  Additionally, the ABCMR questioned the document because it included two different type fonts.  

The Veteran's OMPF also included a November 2004 ABCMR decision in response to the Veteran's second request for correction of his military records regarding his claimed combat service in Vietnam and Cambodia.  Referencing the previous June 2000 decision, the ABCMR again found that the Veteran had not provided specific evidence that confirmed his combat service.

In a May 2008 Court Memorandum Decision regarding an unrelated claim, the Court reversed a July 2006 Board decision that severed the Veteran's benefits for service connection for diabetes mellitus based on his previously conceded Vietnam service.  (Here, the Board notes that the RO initially granted service connection for diabetes mellitus based on herbicide exposure presumed to have occurred in Vietnam in an October 2002 rating decision.)  In reversing the Board decision, the Court essentially highlighted that although the evidence of record did not definitively verify the Veteran's service in Vietnam, there was no clear and unmistakable evidence that he never served in this location.  

The Veteran submitted a certificate from the Special Forces Association, dated in May 2005, which he purports support his contention that he served with a Special Forces unit in Vietnam.  In a July 2012 statement, his representative essentially argued that the Veteran's membership in this association provides proof of his Vietnam service, as the Veteran "passed the rigorous screening process" required by the group.  See Complaint's Comments July 2012, p. 4.

In July 2011 email to staff at the RO, a VA employee with the U.S. Special Operations Command (USASOC) indicated that she contacted the USASOC at Ft. Bragg, North Carolina, with regards to the Veteran.  The VA personnel indicated that the USASOC was "unable to confirm as well."  However, there is no indication regarding what information she attempted to confirm.  The VA personnel further reported that, according to her "other source that maintains the history and [data base]" with the private organization Military Assistance Command Vietnam-Studies and Observation Group (MACV-SOG), the Veteran did not appear in any data base.  Again, it is unclear from this correspondence as to what information the VA employee submitted for verification.   

Analysis

Having reviewed the foregoing, the Board finds that the evidence is in relative equipoise regarding whether the Veteran served in the Republic of Vietnam during the Vietnam era.  As detailed above, the record includes both positive and negative evidence on this matter.  The evidence does confirm that the Veteran was assigned to the 1st SFG (Airborne), 1st SF in 1969, and VA has conceded his service of Vietnam with the grant of service connection for diabetes mellitus in the unrelated October 2002 rating decision.  While there is conflicting evidence regarding whether the Veteran actually set foot in Vietnam or had combat service in this area, the evidence has reached a state of equipoise.  Given the exhaustive efforts undertaken by VA to confirm the nature of the Veteran's service, any additional efforts in this regard would be futile.  Accordingly, the Board must resolve all doubt in the Veteran's favor and conclude that he served in the Republic of Vietnam during his service with the 1st SFG (Airborne), 1st SF.

The Board recognizes that the relaxed standards for stressor verification under the revision to 38 C.F.R. § 3.304(f) now apply in this case, given the Veteran's newly recognized service in Vietnam.  As previously explained, the revision of 38 C.F.R. § 3.304(f) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  In this case, the Veteran has consistently described incidents during his Vietnam service that involved fear of hostile military activity.  He provided general descriptions of his Vietnam service, to include actual or threatened death or injury to himself and others.  As the record does not contain clear and convincing evidence to the contrary, the Veteran's competent and credible lay testimony is sufficient to establish the occurrence of the claimed in-service stressors related to fear of hostile military or terrorist activity.  75 Fed. Reg. at 39,852; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, he was confronted with events involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others and he reacted with a psychological state of fear.  His stressors are supported by his own statements and the evidence indicating that he served in a war zone during a time of conflict.  Therefore, the Veteran's stressors involving a fear of hostile military active during his Vietnam service have been confirmed, thereby meeting the second element necessary to establish service connection for PTSD under 38 C.F.R. § 3.304(f).

Moreover, the Board again recognizes that the first and third elements needed for a PTSD claim have been met.  The medical evidence in this case reveals that the Veteran was diagnosed with PTSD as early as 1997.  In April 2010, a VA examiner essentially related the Veteran's PTSD symptomatology to his service in Vietnam.  A VA medical professional has found the confirmed stressors in this case to support the Veteran's PTSD diagnosis.

Essentially, the evidence of record tends to indicate that the Veteran experienced, witnessed, and/or was confronted with an event or circumstance that involved actual or threatened death or serious injury during his military service in Vietnam and a VA medical professional has related this service to his currently diagnosed PTSD; therefore, the criteria to establish the Veteran's entitlement to service connection for PTSD have been satisfied, under the recent revision to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, as all doubt has been resolved in the Veteran's favor.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, service connection for PTSD is warranted, and the claim is granted.

As a final matter, the Board observes that, in addition to PTSD, the Veteran has been diagnosed with an anxiety disorder and major depressive disorder.  However, the Veteran's now service-connected psychiatric disorder essentially includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Even without considering the dictates of Clemons, the Board would be precluded from differentiating between the symptoms of the Veteran's PTSD and other psychiatric conditions in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Board need not address whether service connection is warranted for the Veteran's other psychiatric diagnoses.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The claims file reflects that the RO adjudicated the majority of the Veteran's claims in the June 2010 rating decision.  Specifically, the Veteran was granted service connection for a cardiac disability and residuals of a stroke, SMC benefits, and increased ratings for his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims for new and material evidence for hypertension and glaucoma, service connection for erectile dysfunction and pseudoseizures, and for increased ratings for his service-connected diabetes, and peripheral neuropathy of the bilateral upper extremities were denied.  In June 2011, the Veteran filed a Notice of Disagreement (NOD) with respect to the June 2010 rating decision.  Thereafter, the RO requested clarification from the Veteran as to the specific issues he wished to dispute with the NOD.  In a September 2011 correspondence, his representative clarified that the Veteran's NOD was with regards to the following:  the new and material evidence claims for hypertension and glaucoma; the claims for service connection for pseudoseizures and erectile dysfunction; the claims for increased disability ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities; a separate increased rating for residuals of a stroke; an earlier effective date for the grant of service connection for a cardiac disability; an earlier effective date for the assignment of 20 percent ratings for peripheral neuropathy of the right and left lower extremities; and an earlier effective date for the award of SMC benefits.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's claims for entitlement to specially adapted housing and automobile and adaptive equipment, such issues are inextricably intertwined with the claim for service connection for glaucoma and the claims for separate and/or increased disability ratings for peripheral neuropathy of the upper and lower extremities and residuals of a stroke.  A favorable decision on the service connection and increased rating claims could impact upon the Veteran's claims for adapted housing or automobile and adaptive equipment or adaptive equipment only.  Accordingly, these claims must be considered together.  Therefore, a decision by the Board on the claims would at this point be premature.  See Henderson v. West 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the claims for entitlement to specially adapted housing and automobile and adaptive equipment are remanded along with the Veteran's other claims.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a Statement of the Case to the Veteran and his representative concerning the following claims:  (i) whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension; (ii) whether new and material evidence has been received to reopen the claim for entitlement to service connection for glaucoma; (iii) service connection for pseudoseizures; (iv) service connection for erectile dysfunction; (v) increased disability rating for peripheral neuropathy of the right lower extremity; (vi) increased disability rating for peripheral neuropathy of the left lower extremity; (vii) increased disability rating for peripheral neuropathy of the right upper extremity; (viii) increased disability rating for peripheral neuropathy of the left upper extremity; (ix) increased disability rating for diabetes mellitus; (x) a separate disability rating for residuals of a stroke; (xi) an earlier effective date for the grant of service connection for a cardiac disability; (xii) an earlier effective date for the assignment of a 20 percent rating for peripheral neuropathy of the right lower extremity; (xiii) an earlier effective date for the assignment of a 20 percent rating for peripheral neuropathy of the left lower extremity; and (xiv) an earlier effective date for the award of SMC benefits based on the need for regular aid and attendance or housebound status.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues. 

2.  Review the claims file and ensure that all necessary development has been conducted with regards to the Veteran's specially adaptive housing and automobile and adaptive equipment claims.  If additional development is needed, to include scheduling the Veteran for additional examinations, such development must be completed prior to the adjudication of the Veteran's claims.

In the event that an additional examination is deemed necessary to properly adjudicate these claims, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected disabilities.  The claims folder, a copy of this Remand, and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.  In addition, the examiner should be provided with the regulations which govern entitlement to automobile and adaptive equipment or for adaptive equipment only, and to specially adapted housing, including the regulations regarding loss of use.  38 C.F.R. §§ 3.350, 3.808, 3.809, 4.63 (2011).

The examiner shall offer an opinion as to:  (i) whether the Veteran has a loss of use of his upper or lower extremities, that is, whether remaining function of one foot and/or both feet is "that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance" such that it precludes locomotion without the aid of braces, crutches, canes or a wheelchair; (ii) whether the Veteran has ankylosis of one or both knees or one or both hips; (iii) whether the Veteran has lost the use of one lower extremity which, together with the residuals of an organic disease or injury, affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, and (iv) whether the Veteran has a loss of use of one lower extremity which together with the loss of use of an upper extremity affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence or opinion with regards to the above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above development has been completed, readjudicate the Veteran's claims for automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


